           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

HELENA AGRI-ENTERPRISES, LLC
fjk/a HELENA CHEMICAL COMPANY                                PLAINTIFF

v.                        No.1:18-cv-43-DPM

RICKY LYNN FULLER;
LEANNA JOE FULLER; and
FULLER FARMS PARTNERSHIP                                 DEFENDANTS

                              JUDGMENT
     Helena Agri-Enterprises, LLC shall have judgment, jointly and
severally, against Ricky Lynn Fuller, Leanna Joe Fuller, and Fuller
Farms Partnership for $873,937.98. Postjudgment interest will accrue at
1.63% per annum from today's date until this Judgment is paid in full.
28 U.S.C. § 1961(a)-(b). Any motion for attorney's fees, expenses, and
costs is due by 15 November 2019. 28 U.S.C. § 1920; FED. R. Crv. P. 54(d) .



                                  D.P. Marshall Jr.v
                                  United States District Judge
